DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2021.
Claim Objections
Claim 4 is objected to because of the following informalities:  line 4 recites “nickel orsilver” which should presumably read “nickel or silver”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, lines 13-14 recites “the passivation layer (9) separates the oxide layer (3) from the first ion diffusion layer (6a)”.  The specification shows, in figure 14, a device wherein the oxide layer 3 is in direct contact with the ion diffusion layer 6a and thus the layers are not separated.  Thus, the specification does not enable a device wherein the passivation layer separates the oxide layer from the first ion diffusion layer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-14 recites “the passivation layer (9) separates the oxide layer (3) from the first ion diffusion layer (6a)”.  Since this limitation is not enabled in the applicant’s specification, the meaning of this is not clear.  For the purposes of examination, the examiner will interpret the limitation as “the passivation layer (9) is between the oxide layer (3) and the ion diffusion layer (6a)”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by YAMAMOTO (US 20140284754).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, YAMAMOTO discloses a high-frequency absorption diode chip, comprising 
a substrate (1) (substrate 20, see fig 5, para 221), characterized in that an epitaxial layer (2) (epitaxial layer 21, see fig 5, para 221) is formed on an upper surface of the substrate (1) (21 is on an upper surface of 20, see fig 5), 
a base region window (4b) (note that the window is not present in the final state of the device, and thus the window can merely be a region of the upper surface of 21, see fig 5) is provided on the epitaxial layer (2), the base region window (4b) comprises a pressure point region (11) (region of the upper surface of 21 in the center of where 23 is formed, see fig 5, note that the pressure point region is just a region of the device) and a partial pressure region (12) (region of the top surface of 21 in which 39 is formed, see fig 5, note that the partial pressure region is just a region of the device) located at a periphery of the pressure point region (11), the epitaxial layer (2) separates the pressure point region (11) from the partial pressure region (12) (see fig 5), 
a first ion diffusion layer (6a) (doped region 23, see fig 5, para 222) is formed in the base region window (4b), 
an emitting region window (7b) (note that the window is not present in the final state of the device, and thus the window can merely be an upper surface of 21 in which 39 is formed, see fig 5) is formed on the first ion diffusion layer (6a), 

upper surfaces of the first ion diffusion layer (6a) and the second ion diffusion layer (8a) in the pressure point region (11) both are provided with a passivation layer (9) (31 is provided at least indirectly on an upper surface of 21, see fig 5, para 224), 
an upper surface of the first ion diffusion layer (6a) in the partial pressure region (12) is provided with a oxide layer (3) (32 reaches an upper surface of 23, see fig 5, para 224), 
both the oxide layer (3) and the passivation layer (9) extend to an upper surface of the epitaxial layer (2) (both 31 and 32 extend to an upper surface of 21, see fig 5), and 
the passivation layer (9) separates the oxide layer (3) from the first ion diffusion layer (6a) in the pressure point region (11) (a line can be drawn from 32 to 23 that passes through 31, see fig 5).
Note that “ion diffusion layer” is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, as best as the examiner is able to ascertain the claimed invention, YAMAMOTO discloses the diode chip according to claim 1, characterized in that the depth difference between the first ion diffusion layer (6a) and the second ion diffusion layer (8a) is 3-5 um (23 can be 10 microns deep and 39 can be 15 microns deep, see para 223 and 228).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (US 20140284754) in view of MURAKAMI (US 20070103206).
Regarding claim 2, YAMAMOTO discloses the diode chip according to claim 1, characterized in that the substrate (1) is an N+ semiconductor (20 can be an highly n-doped layer, see fig 5, para 221), the epitaxial layer (2) is an N- semiconductor (21 can be an n-doped layer with a lower concentration, see fig 5, para 221), or
the substrate (1) is a P+ semiconductor, the epitaxial layer (2) is a P- semiconductor, the first ion diffusion layer (6a) is a phosphorus ion diffusion layer, and the second ion diffusion layer (8a) is a boron ion diffusion layer.
YAMAMOTO fails to explicitly disclose a device wherein the first ion diffusion layer (6a) is a boron ion diffusion layer, and the second ion diffusion layer (8a) is a phosphorus ion diffusion layer.
MURAKAMI discloses a device the first ion diffusion layer (6a) is a boron ion diffusion layer (diffusion region 4 can be a boron diffusion region, see fig 1 para 55), and the second ion diffusion layer (8a) is a phosphorus ion diffusion layer (n-region 2 can be phosphorus doped, see fig 1, para 54).
YAMAMOTO and MURAKAMI are analogous art because they both are directed towards vertical diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAMOTO with the specific doping types of MURAKAMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YAMAMOTO with the specific doping types of MURAKAMI in order to reduce leakage current (see MURAKAMI para 10).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (US 20140284754) in view of SALIH (US 20180138319).
Regarding claim 4, YAMAMOTO discloses the diode chip according to claim 1, characterized in that
 a surface metal layer (10) (fig 5, 34, para 226) is formed on an upper surface of the passivation layer (9) (34 is on an upper surface of 32, see fig 5), 
a backside metal layer (13) (fig 5, 41, para 229) is formed on the lower surface of the substrate (1), 
preferably, the surface metal layer (10) is selected from more of aluminum (34 can be Al, see fig 5, para 226), titanium, nickel orsilver or a combination thereof.
YAMAMOTO fails to explicitly disclose a device wherein the backside metal layer (13) is, successive titanium, nickel and silver.
SALIH discloses a device wherein the backside metal layer (13) is, successive titanium, nickel and silver (electrode 43 can be Ti/Ni/Ag, see fig 15, para 27).
*** are analogous art because they both are directed *** and one of ordinary skill in the art would have had a reasonable expectation of success to modify *** because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify…. to include…..as taught by……in order
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (US 20140284754) in view of ZHANG (US 20190140049) and SUGAWARA (US 20070170436).
Regarding claim 5, YAMAMOTO discloses the diode chip according to claim 1, characterized in that

a thickness of the second ion diffusion layer (8a) is 3-5 um (39 contains a portion 4 microns thick, see para 223).
YAMAMOTO fails to explicitly disclose a device wherein 
a thickness of the substrate (1) is 215-220 um, 
a thickness of the epitaxial layer (2) is great than or equal to 50 um, 
a thickness of the oxide layer (3) is 5000-1000A,
a thickness of the surface metal layer (10) is 3-6 um, and 
a thickness of the backside surface metal layer (13) is 2-4 um.
ZHANG discloses a device wherein a thickness of the substrate (1) is 215-220 um (the substrate 101 thickness can be 220 microns, see fig 1, para 96),
a thickness of the oxide layer (3) is 5000-1000A (the oxide layer 1025 can have a thickness of 3000 A, see para 80),
a thickness of the surface metal layer (10) is 3-6 um (the metal layer 118 can be 4 microns thick, see para 94), and 
a thickness of the backside surface metal layer (13) is 2-4 um (the metal layer 128 can be 4 microns thick, see para 94).
SUGAWARA discloses a device wherein a thickness of the epitaxial layer (2) is great than or equal to 50 um (the epitaxial layer 22 can be 50 microns thick, see para 76).
YAMAMOTO, ZHANG and SUGAWARA are analogous art because they both are directed towards semiconductor diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAMOTO with the layer thicknesses of ZHANG and SUGAWARA because they are from the same field of endeavor.

Additionally, parameters such as the specific thicknesses of layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust thickness of the layers in the device of YAMAMOTO in order to make a device that is resistant to stress (see YAMAMOTO para 7).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (US 20140284754) in view of RIZVI (US 5801065).
Regarding claim 10, YAMAMOTO discloses the device of claim 1.
YAMAMOTO fails to explicitly disclose use of the diode chip according to claim 1 in a RCD circuit.
RIZVI discloses use of the diode chip according to claim 1 in a RCD circuit (fig 5 is an RCD device using the device, see fig 5-7, para 24).
YAMAMOTO and RIZVI are analogous art because they both are directed towards semiconductor diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAMOTO with the RCD circuit of RIZVI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YAMAMOTO with the RCD circuit of RIZVI in order to achieve very high levels of ESD protection (see RIZVI para 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811